Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claim 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: independent claims 1 and  11 recite the features of:

 “processing circuitry; and
a memory component having instructions stored thereon, when executed by the processing
circuitry, causes the processing circuitry to perform operations comprising:

generating identified tasks based on transcribed caller utterances from an audio file;

obtaining a member context associated with a member identification;

obtaining available tasks associated with the member context;

determining lengths of time associated with the available tasks, respectively, wherein
the lengths of time associated with the available tasks include lengths of time that the
available tasks have been available;

determining messaging data associated with the available tasks, respectively, wherein
messaging data is based, at least in part, on dates of messages pertaining to the available
tasks; and

generating a predictive analysis result using a predictive analysis network, the
predictive analysis result including at least one matched task that is relevant to a member
associated with the audio file, wherein generating the predictive analysis result is based on
the available tasks, the lengths of time associated with the available tasks, messaging data
associated with the available tasks, or combinations thereof.”.

The features in those independent claims are neither taught or made fairly obvious by the prior art or record.

Examiner has conducted a thorough search and have found that none of the prior art found clearly teach or fairly suggest 

“generating identified tasks based on the transcribed caller utterances; 
obtaining a member context associated with a member identification; 
obtaining available tasks associated with the member identification; 
determining lengths of time associated with the available tasks, respectively, wherein the lengths of time associated with the available tasks are lengths of time that the available tasks have been available;
determining messaging data associated with the available tasks, respectively, wherein messaging data is based on dates of messages pertaining to available tasks; and
generating a predictive analysis result using a predictive analysis neural network, the predictive analysis result including at least one matched task that is relevant to the caller, wherein generating the predictive analysis result is based on the available tasks, the lengths of time associated with the available tasks, or messaging data associated with the available tasks”.

For example, prior art CHOI et al. (Pub. No.: 2019/0251975 A1) teaches the electronic device (for example, the smart speaker 101 of FIG. 2) may receive a voice (or utterance) for waking up the electronic device through the microphone (for example, the microphone 215 of FIG. 2) in operation 702. The electronic device may identify whether the corresponding utterance includes a particular word or phrase through keyword analysis in operation 704. For example, the operation may be performed by the DSP (for example, the DSP 211 of FIG. 2) and the processor (for example, the processor 201 of FIG. 2) of the electronic device. In operation 706, the electronic device may identify whether the corresponding speaker is a speaker who previously generated a model through speaker analysis. The speaker analysis operation may be performed by the processor. According to an embodiment, the processor may simultaneously perform keyword analysis and speaker analysis [0137]. Also, electronic device 111, 112, or 113 receiving the speaker identification request message from the electronic device 101 may display the speaker identification request message to the user and identify user input corresponding to the identification request in operations 1006, 1008, and 1010 [0153].

However, CHOI does not teach or fairly suggest “generating identified tasks based on the transcribed caller utterances; obtaining a member context associated with a member identification; 
obtaining available tasks associated with the member identification; 
determining lengths of time associated with the available tasks, respectively, wherein the lengths of time associated with the available tasks are lengths of time that the available tasks have been available;
determining messaging data associated with the available tasks, respectively, wherein messaging data is based on dates of messages pertaining to available tasks; and
generating a predictive analysis result using a predictive analysis neural network, the predictive analysis result including at least one matched task that is relevant to the caller, wherein generating the predictive analysis result is based on the available tasks, the lengths of time associated with the available tasks, or messaging data associated with the available tasks” as recited in independent claims 1 and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652